United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued August 10, 2022            Decided September 9, 2022

                         No. 21-5269

                LARRY ELLIOTT KLAYMAN,
                      APPELLANT

                             v.

                 NEOMI RAO, HON., ET AL.,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:21-cv-02473)



     Larry Klayman, pro se, argued the cause and filed the
briefs for appellant.

    Kevin B. Soter, Attorney, U.S. Department of Justice,
argued the cause for appellees. With him on the brief were
Brian M. Boynton, Principal Deputy Assistant Attorney
General, and H. Thomas Byron III, Attorney. Abby C. Wright,
Assistant Director, entered an appearance.
                                  2
   Before: HIGGINSON * and ERICKSON **, Circuit Judges, and
SACK ***, Senior Circuit Judge.

     Opinion for the Court filed PER CURIAM:

     Larry E. Klayman appeals the sua sponte dismissal of his
suit against Judges Colleen Kollar-Kotelly and Tanya S.
Chutkan of the United States District Court for the District of
Columbia and all members of the United States Court of
Appeals for the District of Columbia Circuit. For the
following reasons, we AFFIRM.


                                  I.
      This case arises from an earlier suit between Klayman and
Judicial Watch, the organization he founded in 1994 and left in
2003. That litigation has spawned a series of subsequent
lawsuits over the course of nearly twenty years. In the initial
lawsuit between Klayman and Judicial Watch (Judicial Watch
I), Klayman sued the organization asserting a variety of claims.
Judicial Watch counterclaimed. The Honorable Colleen
Kollar-Kotelly of the United States District Court for the
District of Columbia presided over the litigation for
approximately sixteen years. The case eventually went to
trial, and the jury returned a $2.3 million verdict against
Klayman. Klayman appealed, and this court affirmed.
Klayman v. Judicial Watch, Inc., 6 F.4th 1301 (D.C. Cir. 2021).
Klayman petitioned for rehearing en banc, which was denied.
He then petitioned for a writ of certiorari in the Supreme Court,
which was also denied. Klayman v. Judicial Watch, Inc., 142


*
  Of the Fifth Circuit, sitting by designation.
**
   Of the Eighth Circuit, sitting by designation.
***
    Of the Second Circuit, sitting by designation.
                                3
S. Ct. 2731, reh’g denied, --- S. Ct. ----, 2022 WL 3021506
(2022).
     In 2019, following the jury verdict against him and the
denial of his post-trial motions in Judicial Watch I, Klayman
filed a separate complaint in the district court under Federal
Rule of Civil Procedure 60 (Judicial Watch II), seeking vacatur
of the judgment in Judicial Watch I. That case was assigned
to Judge Tanya S. Chutkan. The district court dismissed
Klayman’s complaint, and this court affirmed. Klayman v.
Judicial Watch, Inc., 851 F. App’x 222 (D.C. Cir. 2021) (per
curiam).
     Following denial of rehearing en banc in Judicial Watch I,
Klayman filed the pro se complaint at issue in this appeal. He
named Judge Kollar-Kotelly, Judge Chutkan, and every
member of this court as defendants. Klayman’s complaint
alleges that the defendants violated his First, Fifth, and
Fourteenth Amendment rights based on the actions and
inactions he alleges they took in the prior litigation. The
district court dismissed the case sua sponte. Klayman timely
appealed.
                               II.
    This court reviews a district court’s dismissal of a
complaint de novo, Wash. All. of Tech. Workers v. U.S. Dep’t
of Homeland Sec., 892 F.3d 332, 339 (D.C. Cir. 2018), and the
denial of a motion to transfer venue for abuse of discretion.
McFarlane v. Esquire Mag., 74 F.3d 1296, 1301 (D.C. Cir.
1996).
                               III.
     We have thoroughly reviewed the record, in particular the
alleged evidentiary errors committed by the trial judge in
Judicial Watch I. It seems clear to us that the instant suit is an
attempt to relitigate prior decisions of the district court and of
                                  4
this court. Klayman attempts to present the allegations in his
complaint as independent violations of his constitutional rights,
but they are in fact accusations that the decisions of the district
court and of this court are incorrect. 1 Such claims are only
reviewable, and in this case have been reviewed, on appeal and
on writ of certiorari to the Supreme Court. 2 See Celotex Corp.
v. Edwards, 514 U.S. 300, 313 (1995) (“It is for the court of
first instance to determine the question of the validity of the
law, and until its decision is reversed for error by orderly
review, either by itself or by a higher court, its orders based on
its decision are to be respected.” (quoting Walker v.
Birmingham, 388 U.S. 307, 314 (1967))).                 Klayman’s
requested relief—vacatur of the judgment against him and a
new trial—further illustrates that the instant suit is an attempt
to relitigate the original Judicial Watch litigation. As such, the
district court correctly dismissed this case sua sponte because
it had no jurisdiction to review the decisions of another federal
district court judge or of this court; the claims are barred by res

        1
            For example, Klayman’s complaint alleges that the
following “highly prejudicial errors” in the original Judicial Watch
litigation, presided over by Judge Kollar-Kotelly, were “clear cut
violations of Mr. Klayman’s sacrosanct due process rights”:
imposing “an overly broad, draconian sanctions order,” granting
partial summary judgment in favor of Judicial Watch, admitting
“highly prejudicial, inflammatory statements,” “reading jury
instructions that were erroneous,” and “entering judgment on the jury
verdict.” This court addressed each of these alleged errors in
Judicial Watch I. 6 F.4th at 1311-1321. Klayman similarly claims,
and pressed at oral argument, that the panel of this court that decided
Judicial Watch I violated his right to due process by “failing to
reverse the jury verdict with regard to Judicial Watch’s trademark
infringement and related claims” and that the full court did so again
by denying his petition for rehearing en banc.
        2
           See Judicial Watch I, 6 F.4th 1301; see also Judicial Watch
II, 851 F. App’x 222.
                                  5
judicata; and Klayman was not entitled to injunctive relief
because he had adequate, if unsuccessful, remedies at law.
     First, the district court correctly dismissed this case
because it lacked jurisdiction. “A federal district court lacks
jurisdiction to review decisions of other federal courts.”
Smalls v. United States, 471 F.3d 186, 192 (D.C. Cir. 2006);
see also Partington v. Houck, 2014 WL 5131658, at *1 (D.C.
Cir. Oct. 3, 2014) (“The district court correctly held that it
lacked authority to declare void a decision of this court.”);
Mullis v. U.S. Bankr. Ct. for the Dist. of Nev., 828 F.2d 1385,
1392-93 (9th Cir. 1987) (“To allow a district court to grant
injunctive relief against a bankruptcy court or the district court
in the underlying bankruptcy case would be to permit, in effect,
a ‘horizontal appeal’ from one district court to another or even
a ‘reverse review’ of a ruling of the court of appeals by a district
court. Such collateral attacks on the judgments, orders, decrees
or decisions of federal courts are improper.”). As explained
above, because the bases for the constitutional violations
Klayman alleges are decisions made in separate legal
proceedings by other district court judges, which have been
affirmed by this court, adjudication of the instant case would
necessarily involve review of the “decisions of other federal
courts,” Smalls, 471 F.3d at 192, and granting Klayman the
relief he requests would “void a decision of this court,”
Partington, 2014 WL 5131658, at *1. Thus, the district court
lacked jurisdiction over Klayman’s claims. 3

        3
          Klayman argues that Federal Rule of Civil Procedure
60(d)(1) grants the district court in the instant case the power to
review and vacate the decisions of the district court and this court in
Judicial Watch I. Rule 60(d)(1), however, merely makes clear that
Rule 60 “does not limit a court’s power to . . . entertain an
independent action to relieve a party from a judgment, order or
proceeding.” Fed. R. Civ. P. 60(d)(1) (emphasis added). It does
not affirmatively grant the courts any authority. Klayman cites no
                                6
     Second, for similar reasons, Klayman’s claims would be
barred by issue preclusion, a form of res judicata also known
as collateral estoppel. Allen v. McCurry, 449 U.S. 90, 94 n.5
(1980). “Under collateral estoppel, once a court has decided an
issue of fact or law necessary to its judgment, that decision may
preclude relitigation of the issue in a suit on a different cause
of action involving a party to the first case.” Id. at 94.
Moreover, “once an issue is raised and determined, it is the
entire issue that is precluded, not just the particular arguments
raised in support of it in the first case.” Yamaha Corp. of Am.
v. United States, 961 F.2d 245, 254 (D.C. Cir. 1992).
Klayman was a party to Judicial Watch I and Judicial Watch
II, and he now seeks to relitigate issues that were raised and
decided in that litigation. Therefore, his claims would be
barred by res judicata.
     Finally, this case was properly dismissed on the
independent ground that Klayman had an adequate remedy at
law and was therefore not entitled to injunctive or declaratory
relief. It “is the basic doctrine of equity jurisprudence that
courts of equity should not act . . . when the moving party has
an adequate remedy at law and will not suffer irreparable injury
if denied equitable relief.” Younger v. Harris, 401 U.S. 37,
43–44 (1971); see also Richards v. Delta Air Lines, Inc., 453
F.3d 525, 531 n.6 (D.C. Cir. 2006) (“The general rule is that
injunctive relief will not issue when an adequate remedy at law
exists.”). Klayman’s right to appeal in Judicial Watch I and
Judicial Watch II and to petition for review in the Supreme
Court provided a remedy at law adequate to address any errors
in the district courts’ judgments. See Wilson v. Schnettler, 365
U.S. 381, 385 (1961) (holding that the “petitioner ha[d] a plain

authority, nor are we aware of any, in which a litigant was allowed
to collaterally attack another federal court’s judgment under Rule
60(d)(1). As discussed above, such use of Rule 60(d)(1) is
foreclosed by Celotex and related decisions of this court.
                                 7
and adequate remedy at law” by “an appeal to the Supreme
Court of [his] State, and a right if need be to petition for ‘review
by [the Supreme Court]’”). Because he had an adequate
remedy at law, Klayman was not entitled to the equitable relief
he sought in this case. Id.; see also Banks v. Office of Senate
Sergeant-At-Arms & Doorkeeper of U.S. Senate, 471 F.3d
1341, 1344 (D.C. Cir. 2006) (“We do not grant mandamus
relief for the same reason: the appellant has an adequate
remedy at law and may appeal the contested decision following
a final judgment.”).
                                IV.
     The district court properly denied Klayman’s request for a
change of venue. Because two of the named defendants sit as
judges on the United States District Court for the District of
Columbia, Klayman argues that all the judges of that court
should have been recused or disqualified on the basis that their
“impartiality might reasonably be questioned.” 28 U.S.C. §
455(a). He further argues that because every judge of the
district court should have been recused or disqualified, his
complaint should have been transferred to another judicial
district. First, the mere fact that this case challenges rulings
made by other judges of the same court would not “lead a
reasonable, informed observer to question the District Judge’s
impartiality.” United States v. Microsoft Corp., 253 F.3d 34,
115 (D.C. Cir. 2001). Moreover, Klayman cites no authority
for the proposition that recusal or disqualification of all judges
in a judicial district is a basis for transfer of venue.
                                V.
    For the foregoing reasons, the judgment of the district
court is AFFIRMED.